OPINION — AG — SINCE THE BOARD OF CONTROL OF A COUNTY HOSPITAL UNQUESTIONABLY HAS THE SOLE POW OVER THE SAFEKEEPING OF THE BONDS, SECURITIES AND TIME DEPOSITS, WE BELIEVE THAT WE CAN ONLY SUGGEST IN LIGHT OF OTHER STATUTORY PROVISIONS SUCH AS 62 O.S. 1961 324.1 [62-324.1] THE WISE PRACTICE WOULD BE TO PLACE SUCH VALUABLE SECURITIES IN THE SAFEKEEPING OF THE COUNTY TREASURER; HOWEVER, WE FIND NOTHING IN THE ACT, 19 O.S. 1961 781-795 [19-781] — [19-795], WHICH REQUIRES THIS TO BE DONE. (FEDERAL DEPOSIT INSURANCE HOSPITAL FUNDS, CUSTODY, U.S. BONDS, CITE: OPINION NO. 63-304, 19 O.S. 1961 790.1 [19-790.1](F) (BRIAN UPP) FILENAME: m0000991 JOHN M. ROGERS STATE EXAMINER AND INSPECTOR ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 24, 1967 OPINION — AG — SINCE THE BOARD OF CONTROL OF A COUNTY HOSPITAL UNQUESTIONABLY HAS THE SOLE POW OVER THE SAFEKEEPING OF THE BONDS, SECURITIES AND TIME DEPOSITS, WE BELIEVE THAT WE CAN ONLY SUGGEST IN LIGHT OF OTHER STATUTORY PROVISIONS SUCH AS 62 O.S. 1961 324.1 [62-324.1] THE WISE PRACTICE WOULD BE TO PLACE SUCH VALUABLE SECURITIES IN THE SAFEKEEPING OF THE COUNTY TREASURER; HOWEVER, WE FIND NOTHING IN THE ACT, 19 O.S. 1961 781-795 [19-781] — [19-795], WHICH REQUIRES THIS TO BE DONE. (FEDERAL DEPOSIT INSURANCE, HOSPITAL FUNDS, CUSTODY, U.S. BONDS, CITE: OPINION NO. 63-304, 19 O.S. 1961 790.1 [19-790.1](F) (BRIAN UPP)